Citation Nr: 0730775	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1986 rating decision that denied service connection 
for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 Judgment of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In an October 2003 decision, the Board found that an August 
1986 rating decision did not contain CUE.  The veteran 
appealed the Board's decision to the Court.  In July 2006, 
the Court issued an Order vacating the Board's October 2003 
decision and remanding the issue to the Board for 
readjudication consistent with the provisions of the Order.  
Judgment was entered on August 8, 2006.  


FINDING OF FACT

The August 1986 rating decision denying service connection 
for residuals of a low back injury was reasonably supported 
by evidence then of record and prevailing legal authority, 
and it is not undebatably erroneous.


CONCLUSION OF LAW

The August 1986 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for residuals of a low back injury.  38 C.F.R. § 3.105(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the October 2003 Board decision that 
determined an August 1986 rating decision did not contain 
CUE.  The Board's decision was subsequently vacated by the 
Court.  See July 2006 Order.  

The August 1986 rating decision issued by the Montgomery, 
Alabama, RO denied service connection for residuals of a low 
back injury on the basis that a chronic low back condition 
was not shown to have been incurred in or aggravated by 
service.  The RO also noted that the in-service episodes of 
back trouble were considered to have been acute and 
transitory without chronic disability shown at discharge.  
The veteran was notified of this decision by letter dated 
August 12, 1986, but he did not file a timely appeal.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104(a) (1986).  
An unappealed RO determination is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
20.302(a) (2007).

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision can 
be reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

The veteran contends that CUE was committed in the August 
1986 RO decision because VA failed to fulfill its duty to 
assist by not conducting additional, recommended testing, 
such that had the additional testing been conducted, he would 
have been granted service connection.  See e.g., September 
2002 VA Form 21-4138.  The veteran's representative asserts 
that CUE was committed in the August 1986 rating decision 
because (1) there was no evidence before the RO that could 
have supported a denial of the claim on the merits, as all 
the evidence militated in support of the claim; (2) contrary 
to the RO's unsubstantiated medical opinion, the 
contemporaneous medical evidence consisted of unanimous 
medical opinions that found a back disability with a history 
of continuity since the in-service injury; and, in the 
alternative, because (3) the RO failed to consider 
entitlement to service connection based on a theory of 
continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(a)(b) and (d) (1986).  See June 2007 informal brief.  

Applicable law in effect at the time of the August 1986 
rating decision was essentially the same as it is today, and 
provided that service connection would be granted if the 
evidence demonstrated that a disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing, was aggravated therein.  See 38 U.S.C.A. §§ 
310, 331 (1982).

The record before the RO at the time of its August 1986 
rating decision included the veteran's service medical 
records.  He was seen in May 1967 with complaint of twisting 
his back while working the previous night.  Physical 
examination revealed muscle spasm in the right lumbar 
paraspinal muscles, normal bilateral lower extremity 
strength, deep tendon reflexes were 3+ bilaterally, and 
straight leg raising was negative.  An impression of back 
sprain was made.  See health record.  The veteran was seen 
again in January 1969 with complaint of pain in the lumbar 
area with tenderness to pressure over the spinous processes 
of L4 and L5 and in the paravertebral musculature, 
bilaterally.  He reported that his complaint may have been 
due to pushing a truck earlier that month.  Treatment 
consisted of daily moist heat to the lumbar area.  Later that 
month, the veteran was given Gentle Williams Exercise 
instruction and he subsequently reported no remaining pain, 
but was advised to continue the exercises on a home program.  
See clinical record.  There are no other service medical 
records related to the veteran's back between the treatment 
rendered in January 1969 and the veteran's August 1971 
separation from service.  In fact, at the time of his 
separation from service, the veteran denied back trouble of 
any kind and a clinical evaluation of his spine and other 
musculoskeletal system was normal.  See July 1971 reports of 
medical examination and history.  
The record before the RO in August 1986 also consisted of 
post-service medical evidence.  In a March 1974 Patient 
Admittance Form, the veteran indicated that he had pain in 
his lower back for four days that was becoming better.  In a 
March 1974 Cornell Medical Index Health Questionnaire, he 
reported that pains in his back made it hard for him to keep 
up with his work.  Records from Dr. W.E. Lightfoot reveal 
that the veteran received chiropractic adjustment from April 
1981 to May 1986 and was diagnosed with acute arthritic 
subluxation of the lower lumbar spine, 5L.  A May 7, 1986 
statement from Dr. J.T. Moore reports that he examined and 
treated the veteran in July 1982 for a chief complaint of 
"low back pain."  He further stated that examination was 
negative except for pain on flexion of the lumbar region.  An 
impression of muscle spasm, lumbar region, was made.  
Dr. Moore does not report any further treatment of the 
veteran.  

On May 21, 1986, the veteran was seen by Dr. J. Keith with 
complaint of low back pain.  He reported that he was in good 
health until he fell while on active duty sometime in 1969 
and was hospitalized with low back and left leg pain.  The 
veteran also reported that he gradually developed low back 
pain in 1973, which was treated conservatively.  The pain got 
quite severe in 1978 and he had a lot of chiropractic 
treatment, but had not seen any spine specialists.  An 
impression of normal neurological examination, and history of 
back pain and left leg pain, was made.  Dr. Keith indicated 
that if further documentation was indicated, the veteran 
certainly should have an electromyography (EMG), computed 
tomography (CT) scan of the lumbar spine, x-rays of the 
lumbosacral spine, and bone scan, and should also have 
appropriate laboratory data to include CBC, urine, SMA-12, 
RA, SED rate and HLA-B-2-7.  

The veteran also underwent a VA orthopedic examination on May 
21, 1986, during which he gave a history of chronic low back 
pain which radiated into the left hip and sometimes extended 
down into the posterior left thigh.  He indicated that he had 
some back pain problems intermittently for several years, 
with the first episode in 1969 after falling down some steps.  
The examiner reported that no previous military medical 
records were available so all history was obtained from the 
veteran.  The veteran indicated that his low back pain had 
been particularly severe since about 1972 or 1973.  The 
examiner reported that May 1986 x-rays of the lumbar spine 
showed narrowing of the intervertebral spaces between L-4/5 
and 
L-5/S-1 and a June EMG showed findings suggestive of mild 
left S-1 nerve root irritation.  The x-ray and EMG reports 
were attached to the examination report.  An impression of 
chronic degenerative disc disease, lumbar spine, with left 
lumbar radiculitis, was made.  The VA examiner reported that 
in order to rule out herniated nucleus pulposus, a CT scan of 
the lumbar spine or myelogram would have to be performed.  

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the August 1986 rating decision 
and finds that the veteran has failed to show that the rating 
decision was clearly and unmistakably erroneous.  With regard 
to the assertion that CUE was committed because VA failed to 
fulfill its duty to assist by not conducting the additional 
testing recommended in May 1986, the Court has held that 
there can not be CUE in a breach of a duty to assist.  
Caffrey v. Brown, 6 Vet. App. 377, 382-3 (1994).  Thus, the 
veteran's assertion that VA's failure to conduct the 
recommended additional testing was CUE cannot stand.  

With regard to the other contentions raised, the veteran's 
representative asserts that CUE was committed in the August 
1986 rating decision because all the evidence militated in 
support of the claim such that there was no evidence before 
the RO that could have supported a denial of the claim on the 
merits.  The representative also asserts that CUE was 
committed because the contemporaneous medical evidence 
consisted of unanimous medical opinions that found a back 
disability with a history of continuity since the in-service 
injury, which was contrary to the RO's unsubstantiated 
medical opinion that the veteran did not have a chronic back 
condition that began in service.  These contentions are 
essentially disagreements with how the facts were weighed and 
evaluated by the RO, rather than a claim that the correct 
facts were not before the RO or that the law was incorrectly 
applied.  As such, these contentions do not provide a valid 
basis for a CUE claim.  See Fugo, 6 Vet. App. at 44.  

The Board notes that the Court found the RO's use of its own 
medical judgment in making its determination was not error 
per se. See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  
The Board also notes that the RO did not reject any expert 
medical conclusions in determining that the veteran did not 
have a chronic back disability that began in service.  In 
fact, none of the medical evidence of record before the RO in 
August 1986 definitively established a link between the 
diagnosed back disability and active service.  See e.g., 
records from Dr. W.E. Lightfoot; May 1986 statement from Dr. 
J.T. Moore; May 1986 examination report from Dr. J. Keith; 
May 1986 VA orthopedic examination report.  The crux of the 
RO's determination was not that the veteran did not then have 
a chronic back disability.  Rather, the RO did not have a 
medical opinion of record linking the current disability to 
disease or injury during service, to include the documented 
in-service incidents involving his back, and concluded that 
the evidence showed acute and transitory episodes in service, 
without chronic disability shown at discharge.  

Lastly, the veteran's representative contends that the August 
1986 RO failed to consider entitlement to service connection 
based on a theory of continuity of symptomatology pursuant to 
38 C.F.R. § 3.303(a)(b) and (d) (1986).  At this juncture, 
the Board must note that the RO was not required to include a 
comprehensive statement of the reasons or bases for its 
decision in evaluating decisions issued prior to the passage 
of the Veterans' Judicial Review Act (VJRA), Pub. L. No. 100-
687, 102 Stat. 4105 (1988).  38 U.S.C.A. § 5104(b) (West 
2002); see also Crippen v. Brown, 9 Vet. App. 412, 420-21 
(1996).  Therefore, even if a specific statute or regulation 
was not discussed in the 1986 rating decision, it does not 
necessarily mean that it was not considered by the RO in 
making the determination.  As such, the contention that the 
RO failed to consider whether the veteran was entitled to 
service connection based on a theory of continuity of 
symptomatology, based on the absence of a specific discussion 
of this theory, does not provide a valid basis for a CUE 
claim.  Even assuming that the contention was a valid basis 
for CUE, however, the Board finds that the theory of 
continuity of symptomatology was considered by the RO when it 
found an absence of chronicity during service in concluding 
that episodes in service were acute and transitory without 
chronic disability at discharge.  

The August 1986 rating decision that denied service 
connection for residuals of a low back injury was reasonably 
supported by the evidence then of record and the prevailing 
legal authority.  This is so because although there was 
evidence the veteran had a current back disability and had 
in-service incidents involving his back in 1967 and 1969, 
there was no medical evidence establishing a link between the 
in-service incidents and his disability in 1986.  It was on 
this basis, in the absence of evidence showing a current 
disability was incurred in service, that the RO denied the 
claim.  As such, the RO's decision was supported by the 
evidence of record and law extant in August 1986, and cannot 
be said to be undebatably erroneous.  

Although the Veterans Claims Assistance Act (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE claims.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  A claim 
of CUE it is not by itself a claim for benefits.  CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See also 38 
C.F.R. § 20.1411(c), (d) (2007).


ORDER

The claim of clear and unmistakable error in the August 1986 
rating decision, which denied service connection for 
residuals of a low back injury, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


